[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The petitioner brings this petition for a writ of habeas corpus alleging that the criminal trial court (A) denied his motion to sever; (E) overruled his objection to the questioning of his alibi witness concerning evidence which was more prejudicial than probative; and (F) sustained the objection to the petitioner to rehabilitate said alibi witness as to her availability to the State. These three issues were appealed and the trial court was affirmed. The petitioner also alleges that the trial court erred in that (B) it denied the petitioner's motion to suppress identification; (C) it caused a failure to accurate investigation; and (D) it denied an in-court or other non-suggestive line-up. These three issues were not appealed but were appealable.
The respondent has moved to dismiss in that the issues raised herein are issues that have been appealed or should have been appealed. Habeas Corpus cannot be utilized as a substitute for an appeal, a writ of error or to review irregularities or errors of procedure or questions as to the sufficiency of evidence.Wojculewicz v. Cummings, 143 Conn. 624, 628 (1956).
For the above reasons the motion to dismiss the petition is granted.
Thomas H. Corrigan Judge Trial Referee